RE: TITLE 15 O.S. 178 (1987)/APPLICATION TO STATE
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MARCH 29, 1988, IN WHICH YOU ADVISE THAT THE BOARD OF TRUSTEES OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM AND THE STATE EMPLOYEES GROUP INSURANCE BOARD DESIRE THIS OFFICE TO ISSUE A FORMAL OPINION AS TO THE APPLICABILITY OF 15 O.S. 178 TO THE PROGRAMS ADMINISTERED BY THOSE BOARDS. HE HAS AUTHORIZED ME TO PERSONALLY RESPOND TO YOU ON HIS BEHALF.
PLEASE BE ADVISED THAT THIS OFFICE MUST HAVE LETTERS TRANSMITTED BY EITHER THE CHAIRPERSON OR CHIEF ADMINISTRATIVE OFFICER OF THOSE RESPECTIVE ENTITIES IN ORDER TO RESPOND TO THESE QUESTIONS, AS A MATTER OF PROCEDURAL POINT. ADDITIONALLY, AS I AM AWARE YOU KNOW, THIS OFFICE HAS A POLICY OF LONGSTANDING TENURE THAT IT WILL RESPOND TO OPINION REQUESTS TENDERED BY STATE AGENCIES WITH INDEPENDENT LEGAL COUNSEL ONLY AFTER RECEIPT FROM SUCH LEGAL COUNSEL OF WRITTEN LEGAL BRIEFS OUTLINING THE ISSUES PERCEIVED TO BE IN QUESTION, AND THE ATTORNEY'S LEGAL OPINION AS TO THE PROPER ANSWERS TO SUCH QUESTIONS. THIS POLICY IS DESIGNED TO ENSURE THAT THIS OFFICE HAS THE QUESTIONS BEING POSED IN DEFINITE FORM AND THAT IT NOT MISCONSTRUE THE QUESTIONS BEING ASKED.
ACCORDINGLY, NO FILE WILL BE OPENED ON YOUR REQUEST UNTIL BOTH OF THE ABOVE PRECONDITIONS ARE MET.
(MICHAEL SCOTT FERN)